Digitally signed
                                                                       by Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                        Illinois Official Reports                      the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2021.02.10
                                                                       12:13:33 -06'00'



                  Capra v. Lipschultz, 2020 IL App (1st) 192160



Appellate Court     DONNA CAPRA, KIM JONES, and DOUGLAS KILMAN,
Caption             Individually and as Beneficiaries of the Audrey L. Krone Trust,
                    Plaintiffs-Appellants, v. MARVIN G. LIPSCHULTZ, Defendant-
                    Appellee.



District & No.      First District, Fourth Division
                    No. 1-19-2160



Filed               June 30, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 2018-CH-05596;
Review              the Hon. Raymond Mitchell, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          John D. Galarnyk, Andrew J. Cunniff, and John A. Romanucci, of
Appeal              Galarnyk & Associates, Ltd., of Chicago, for appellants.

                    Ronald H. Balson, of Stone Pogrund & Korey LLC, of Chicago, for
                    appellee.



Panel               PRESIDING JUSTICE GORDON delivered the judgment of the
                    court, with opinion.
                    Justices Lampkin and Burke concurred in the judgment and opinion.
                                                OPINION

¶1        Plaintiffs, Donna Capra, Kim Jones, and Douglas Kilman, are beneficiaries of the Audrey
     L. Krone Trust (trust) and filed suit against defendant, Marvin G. Lipschultz, the trustee of the
     trust, seeking an accounting. Defendant filed a motion to dismiss the complaint, claiming that
     Illinois courts lacked personal jurisdiction over him, a Nevada resident, and the trial court
     dismissed the complaint, finding that defendant lacked sufficient contacts with Illinois. On
     appeal, plaintiffs claim that defendant’s actions with respect to the trust were sufficient to
     confer personal jurisdiction. For the reasons set forth below, we reverse and remand for further
     proceedings.

¶2                                          BACKGROUND
¶3       On April 30, 2018, plaintiffs filed a verified complaint in the circuit court of Cook County,
     seeking an accounting from defendant. The complaint alleged that plaintiffs were the nieces
     and nephew of Audrey Krone and the beneficiaries of her trust; Krone died in 2012 without
     any descendants, leaving an estate in excess of $3 million. The complaint alleged that the trust
     provided for annual distributions upon Krone’s death and final distributions of the remainder
     upon a young relative’s graduation from college, which occurred in 2017. Subsequently,
     defendant informed plaintiffs that the trust assets had been nearly depleted. Plaintiffs requested
     an accounting, with supporting documents, but defendant refused to provide the information,
     leading plaintiffs to file suit.
¶4       Attached to the complaint was a copy of the trust agreement, as well as six amendments to
     the trust agreement. The original trust agreement was dated October 19, 2000, 1 and provided
     that, upon Krone’s death, the successor trustee was to divide the trust among several named
     beneficiaries; the trust agreement named defendant and the Northern Trust Company as
     successor cotrustees. The trust agreement further provided that “[t]he powers and duties of the
     Trustee hereunder and all questions of interpretation of this instrument shall be governed by
     the laws of the State of Illinois.”
¶5       The amendments to the trust agreement made various changes to its provisions. As relevant
     to the instant appeal, the second amendment, dated November 24, 2003, named defendant as
     sole successor trustee. The sixth amendment, 2 dated August 1, 2007, added a provision stating
     that “[t]he situs of jurisdiction is hereby changed to the State of Nevada, and not Illinois, in
     every legal respect referred to throughout this Agreement and Amendments.” However, the
     sixth amendment did not expressly remove the provision that “[t]he powers and duties of the
     Trustee hereunder and all questions of interpretation of this instrument shall be governed by
     the laws of the State of Illinois.”


         1
           The “original” trust agreement was actually the restatement of a trust agreement initially created
     on December 1, 1986, between Krone and her husband Fred. Fred predeceased Krone, dying on October
     4, 2003.
         2
           Plaintiffs challenge the authenticity of the paragraph containing this language, pointing to a
     number of anomalies between the paragraph and the rest of the amendment. However, we make no
     comment as to the paragraph’s authenticity, as such a finding is not necessary to the disposition of the
     instant appeal.

                                                    -2-
¶6          On August 8, 2018, defendant filed a motion to dismiss the complaint due to a lack of
       personal jurisdiction, claiming that he was a resident of Nevada and had not resided in Illinois
       for 34 years, that he had not committed any acts or conducted any business in Illinois, and that
       he had not established sufficient minimum contacts within Illinois to justify the exercise of
       personal jurisdiction. Defendant further claimed that the “forum selection clause” contained in
       the sixth amendment to the trust agreement designated Nevada as the forum for any litigation,
       making jurisdiction in Illinois improper.
¶7          Attached to the motion to dismiss was defendant’s affidavit, in which he averred that he
       was a resident of the state of Nevada, where he had resided continuously for 29 years, and had
       not resided in Illinois since 1984. Defendant averred that he did not own any real property in
       Illinois, did not own or maintain a business office in Illinois, and had not conducted any
       business in Illinois since 1985. Defendant averred that he became acquainted with Krone and
       her husband in the 1970s and that they lived near each other in San Diego in 1984. At the time
       of the initial trust agreement in 1986, defendant was residing in California, near Krone and her
       husband; at the time of the restatement of the trust agreement in 2000, defendant was living in
       Nevada, where he was also living at the time of the execution of each of the amendments to
       the trust agreement. Defendant averred that he was not present for the execution of any of the
       amendments, other than the sixth amendment, which was executed at Krone’s home in
       California.
¶8          Defendant averred that, beginning in 2004, he began managing the trust assets from his
       office in Las Vegas and had continued to manage the assets in Nevada for the past 14 years.
       Defendant averred that portions of the trust assets were invested at financial institutions
       including several national banks, but that it was not necessary for him to travel to conduct trust
       business and all trust business was conducted from Nevada. Defendant further averred that
       “[n]o physical trust assets were located in Illinois.” Defendant also averred that he had not
       transacted any trust business in the state of Illinois, but that “[f]rom time to time, [he] would
       prepare accountings in Nevada and send them to beneficiaries wherever they resided.”
¶9          The parties engaged in discovery on the issue of jurisdiction, and following discovery,
       plaintiffs filed a response to the motion to dismiss, claiming that Illinois had both general and
       specific jurisdiction over defendant. 3 Plaintiffs argued that, since 2003, defendant had been
       the sole trustee of a trust created under Illinois law and that he also held power of attorney over
       Krone’s healthcare and property, both of which were granted pursuant to Illinois law. Plaintiffs
       further argued that defendant had entered into contracts in connection with Krone’s care in
       Illinois, namely, a contract with an assisted living facility in Carol Stream to provide care and
       housing for Krone and a contract with a funeral home in Itasca for Krone’s funeral. Defendant
       also made regular payments to the assisted living facility from 2008 until Krone’s death, made
       payments to Illinois healthcare providers for Krone’s care, and made payments to two of the
       plaintiffs to provide care and assistance to Krone in exchange for regular monthly payments
       from the trust.
¶ 10        Plaintiffs also argued that, at the time that defendant became sole trustee, pursuant to the
       second amendment to the trust, the trust held over $1 million in assets in Illinois financial
       institutions, including Harris Bank, La Salle Bank, and Bank One. Plaintiffs claimed that over
       the following years, defendant transferred all of these Illinois accounts into out-of-state banks

          3
           On appeal, plaintiffs focus only on specific jurisdiction, so we limit our discussion to that issue.

                                                      -3-
       or other investment vehicles. Plaintiffs additionally claimed that defendant regularly
       communicated with Illinois residents regarding the trust, mailed dozens of checks and other
       payments to plaintiffs in Illinois, and had personally traveled to Illinois on several occasions.
       Finally, plaintiffs claimed that jurisdiction was proper where a defendant breached a fiduciary
       duty or committed a tortious act within the state and claimed that “all available evidence”
       suggested that defendant lost or misappropriated over $1 million in assets while serving as
       trustee.
¶ 11        Plaintiffs also challenged defendant’s claim that there was a “forum selection clause,”
       arguing that the clause relied on by defendant was not a forum selection clause. Instead,
       plaintiffs claimed that it was, at best, a “consent to jurisdiction clause,” which did not prevent
       an Illinois court from asserting jurisdiction. Alternatively, if it was considered a forum
       selection clause, plaintiffs argued that it should not be enforced as against public policy, as
       Illinois, not Nevada, was the appropriate forum for the instant litigation.
¶ 12        Attached to the response were a number of exhibits, including an affidavit of plaintiff
       Jones, who averred that the facts set forth in the response were true. Jones further averred that
       she currently lived in Illinois and had done so her entire life and that she regularly
       communicated with defendant through in-person meetings, telephone conversations, e-mails,
       and online communications. Jones averred that she had personal knowledge that defendant had
       visited Illinois on at least seven occasions between 2007 and 2010. Jones averred that Krone
       had moved to Illinois after her husband’s death in 2003, moved to California for a time, then
       moved back to Illinois in 2007. Jones averred that Krone moved into an assisted living facility
       due to Alzheimer’s disease and that defendant asked her and plaintiff Capra to assist with
       Krone’s medical care and other personal needs in exchange for a monthly fee. Defendant sent
       those fees to Illinois, and plaintiffs received them in Illinois. Jones further averred that she
       personally met with defendant in Illinois regarding the trust and regarding Krone’s care.
¶ 13        Jones averred that all of the current beneficiaries lived in Illinois and that, following
       Krone’s death, defendant mailed distribution checks from the trust to them on at least an annual
       basis. Jones further averred that, other than the personal care that she and Capra provided,
       defendant handled all aspects of Krone’s care, including paying her medical expenses in
       Illinois, paying her bills in Illinois, issuing regular payments to the assisted living facility in
       Illinois, and making payments for Krone’s funeral in Illinois.
¶ 14        Also attached to the response were, inter alia, a copy of an Illinois statutory short form
       power of attorney for health care, dated February 3, 2004; a copy of a contract with the assisted
       living facility, signed by defendant on Krone’s behalf; several subsequent amendments to the
       contract with the assisted living facility, again signed by defendant on Krone’s behalf; and a
       copy of a contract for funeral expenses, showing payment by defendant.
¶ 15        Plaintiffs later supplemented their response to the motion to dismiss based on defendant’s
       deposition testimony. 4 In addition to testimony concerning the facts raised previously,
       plaintiffs pointed to defendant’s testimony that the trust agreement was prepared by an Illinois
       attorney and that the trust held assets in Illinois banks, which he transferred to other locations.


           4
            Defendant had canceled his scheduled deposition due to illness prior to plaintiffs’ filing of their
       response, and the trial court permitted plaintiffs to supplement the response once the deposition
       occurred.

                                                      -4-
¶ 16       On June 3, 2019, the trial court entered an order granting defendant’s motion to dismiss.
       The court found that plaintiffs had failed to establish either general or specific jurisdiction,
       finding that defendant “operated the trust solely from Nevada and the complaint concedes that
       no trust assets exist in Illinois.” The court found that plaintiffs had not shown that defendant
       purposefully availed himself of the privilege of conducting activities in Illinois and that the
       cause of action did not arise out of defendant’s contacts with Illinois. Finally, the court pointed
       to the language of the sixth amendment changing the situs of jurisdiction to Nevada and found
       that it “may infer from this language that the trust is to be administered in Nevada, further
       supporting that the Court lacks jurisdiction” over defendant.
¶ 17       On July 3, 2019, plaintiffs filed a motion to reconsider, claiming that the trial court had not
       properly considered the relevant facts and law. In the alternative, plaintiffs sought leave to
       amend their complaint to add allegations of tortious conduct and violations of Illinois statutes
       that they claimed provided additional support for a finding of jurisdiction. Plaintiffs claimed
       that they had previously omitted these counts due to the trust’s “no contest” clause, which
       would remove any beneficiary who challenged the amount of distributions through court
       action.
¶ 18       On September 23, 2019, the trial court entered an order denying plaintiffs’ motion to
       reconsider. The trial court also denied plaintiffs’ request to amend the complaint, finding that
       the proposed amended complaint failed to allege facts sufficient to establish personal
       jurisdiction over defendant. This appeal follows.

¶ 19                                            ANALYSIS
¶ 20        On appeal, plaintiffs claim that the trial court erred in finding that defendant lacked
       sufficient contacts with Illinois to subject him to personal jurisdiction in the state; in the
       alternative, they argue that they should have been permitted to amend their complaint. A
       plaintiff has the burden of establishing a prima facie case for exercising jurisdiction over a
       nonresident defendant. Russell v. SNFA, 2013 IL 113909, ¶ 28; Bolger v. Nautica
       International, Inc., 369 Ill. App. 3d 947, 949 (2007). When, as here, the trial court decides the
       issue of personal jurisdiction solely on documentary evidence and without an evidentiary
       hearing, our review is de novo. Russell, 2013 IL 113909, ¶ 28; Bolger, 369 Ill. App. 3d at 950.
       De novo consideration means we perform the same analysis that a trial judge would perform.
       XL Specialty Insurance Co. v. Performance Aircraft Leasing, Inc., 2019 IL App (1st) 181031,
       ¶ 62. We resolve any conflicts among the documents in the plaintiff’s favor for purposes of
       determining whether the plaintiff established a prima facie case. Bolger, 369 Ill. App. 3d at
       950. However, a defendant may overcome a plaintiff’s prima facie case of jurisdiction if he or
       she presents uncontroverted evidence defeating jurisdiction. Russell, 2013 IL 113909, ¶ 28;
       Bolger, 369 Ill. App. 3d at 950.
¶ 21        Section 2-209 of the Code of Civil Procedure (Code) (735 ILCS 5/2-209 (West 2016)),
       commonly referred to as the Illinois long-arm statute, governs the exercise of personal
       jurisdiction by an Illinois court over a nonresident defendant. Russell, 2013 IL 113909, ¶ 29.
       Historically, jurisdictional issues under the long-arm statute were subject to a two-part
       analysis, first determining whether a specific statutory provision of section 2-209 has been
       satisfied, then determining whether the due process requirements of the United States and
       Illinois Constitutions have been met. Russell, 2013 IL 113909, ¶ 29. However, section 2-
       209(c), referred to as the “ ‘catch-all provision,’ ” “broadly provides that a court ‘may also

                                                    -5-
       exercise jurisdiction on any other basis now or hereafter permitted by the Illinois Constitution
       and the Constitution of the United States.’ ” Russell, 2013 IL 113909, ¶ 30 (quoting 735 ILCS
       5/2-209(c) (West 2002)). Accordingly, when a plaintiff argues that personal jurisdiction is
       proper under subsection (c) of the Illinois long-arm statute, “the sole issue before the court is
       whether the nonresident defendant’s connection or contact with Illinois is sufficient to satisfy
       federal and Illinois due process.” Russell, 2013 IL 113909, ¶ 30; Rios v. Bayer Corp., 2020 IL
       125020, ¶ 17.
¶ 22        In the case at bar, plaintiffs argue that Illinois courts have personal jurisdiction over
       defendant both because he has submitted to jurisdiction by engaging in acts enumerated under
       subsection (a) and under the catch-all provision of subsection (c). As both avenues require a
       due process analysis, we begin with a discussion of whether defendant’s connection with
       Illinois is sufficient to satisfy federal and Illinois due process. We note that defendant does not
       argue that Illinois due process protections differ from those under the United States
       Constitution on the issue of personal jurisdiction, so we need not consider them separately and
       discuss only federal constitutional principles. See Russell, 2013 IL 113909, ¶ 33; Rios, 2020
       IL 125020, ¶ 17. We further note that, as a due process analysis focuses on the defendant’s
       conduct, the bases of jurisdiction argued under section 2-209(a) “provide the groundwork for
       our analysis.” Aasonn, LLC v. Delaney, 2011 IL App (2d) 101125, ¶ 12.
¶ 23        Due process requires that a nonresident defendant have certain minimum contacts with the
       forum state “ ‘such that maintenance of the suit there does not offend “traditional notions of
       fair play and substantial justice.” ’ ” Russell, 2013 IL 113909, ¶ 34 (quoting Wiles v. Morita
       Iron Works Co., 125 Ill. 2d 144, 150 (1988), quoting International Shoe Co. v. Washington,
       326 U.S. 310, 316 (1945)); Rios, 2020 IL 125020, ¶ 18. This “ ‘minimum contacts’ test” is the
       threshold issue in any personal jurisdiction challenge in Illinois. Russell, 2013 IL 113909, ¶ 36.
       In turn, “the relevant inquiry into whether the minimum contacts test has been satisfied depends
       on what category of personal jurisdiction is being sought—either general or specific.” Russell,
       2013 IL 113909, ¶ 36 (citing Keller v. Henderson, 359 Ill. App. 3d 605, 613 (2005)). While
       plaintiffs below claimed both types of jurisdiction were applicable, on appeal, they argue only
       specific jurisdiction. Accordingly, we focus our analysis on that issue.
¶ 24        “Specific jurisdiction requires a showing that the defendant purposefully directed its
       activities at the forum state and the cause of action arose out of or relate[d] to the defendant’s
       contacts with the forum state.” Russell, 2013 IL 113909, ¶ 40 (citing Burger King Corp. v.
       Rudzewicz, 471 U.S. 462, 472 (1985)); Rios, 2020 IL 125050, ¶ 20. Under specific jurisdiction,
       a nonresident defendant may be subjected to a forum state’s jurisdiction based on certain single
       or occasional acts in the state, but only with respect to matters related to those acts. Russell,
       2013 IL 113909, ¶ 40.
                “An Illinois court may assert specific jurisdiction over a nonresident defendant if:
                (1) the defendant had minimum contacts with Illinois such that it was fairly warned that
                it may be haled into an Illinois court; (2) the action arose out of or was related to the
                defendant’s contacts with Illinois; and (3) it is reasonable to require the defendant to
                litigate in Illinois.” Aasonn, 2011 IL App (2d) 101125, ¶ 14 (citing MacNeil v.
                Trambert, 401 Ill. App. 3d 1077, 1081 (2010)).
¶ 25        In the case at bar, the trial court found that plaintiffs had failed to show that defendant had
       purposefully availed himself of the privilege of conducting activities in Illinois and that the
       cause of action did not arise out of defendant’s contacts with Illinois. Plaintiffs, however, claim

                                                    -6-
       that they established that defendant had sufficient contacts with Illinois with respect to
       administration of the trust such that due process was satisfied. Examining the documentary
       evidence before the trial court, we find that defendant’s contacts with Illinois were sufficient
       to subject him to personal jurisdiction in the instant case.
¶ 26        The court found that “[t]he uncontradicted facts show that [defendant] operated the trust
       solely from Nevada, and the complaint concedes that no trust assets exist in Illinois.” However,
       “[a] defendant’s lack of physical presence in a forum does not defeat jurisdiction there.”
       Aasonn, 2011 IL App (2d) 101125, ¶ 23 (citing Burger King, 471 U.S. at 476, and Heritage
       House Restaurants, Inc. v. Continental Funding Group, Inc., 906 F.2d 276, 281 (7th Cir.
       1990)). Thus, the fact that defendant may have operated the trust from Nevada is not dispositive
       as to his contacts with Illinois. Indeed, while defendant’s actions may have been initiated in
       Nevada, almost all of them were directed to Illinois—Krone herself lived in Illinois for several
       years prior to her death, defendant as trustee entered into a contract to place Krone in an
       assisted living facility in Illinois, trust assets were sent to Illinois for Krone’s care before her
       death and for her funeral, distributions were made to Illinois beneficiaries, and defendant
       engaged in communications about the trust with Illinois beneficiaries.
¶ 27        Furthermore, the trial court’s statement that “no trust assets exist in Illinois” was accurate
       at the time of the litigation, but such was not always the case. Defendant admitted in his
       deposition and in the financial spreadsheets he provided that, when he became trustee, trust
       assets were held in Illinois banks. It was only later that those assets were transferred elsewhere.
       The Illinois long-arm statute specifically provides that the acquisition of ownership,
       possession, or control of any asset or thing of value present within Illinois at the time of
       acquisition subjects a defendant to jurisdiction. 735 ILCS 5/2-209(a)(10) (West 2016); see also
       In re Marriage of DiFiglio, 2016 IL App (3d) 160037, ¶ 15.
¶ 28        Additionally, defendant’s position as trustee places him in a fiduciary relationship with
       plaintiffs as beneficiaries. “It is well established that a fiduciary relationship exists between a
       trustee and a beneficiary.” Burgauer v. Burgauer, 2019 IL App (3d) 170545, ¶ 35 (citing
       Janowiak v. Tiesi, 402 Ill. App. 3d 997, 1006 (2010)). At the time that defendant was named
       as successor trustee, and at the time he began exercising the powers of trustee, the trust
       agreement clearly provided that “[t]he powers and duties of the Trustee hereunder and all
       questions of interpretation of this instrument shall be governed by the laws of the State of
       Illinois,” language that has never expressly been removed from the trust agreement. Under the
       Illinois long-arm statute, the exercise of powers granted under the authority of this state as a
       fiduciary subject a defendant to jurisdiction. 735 ILCS 5/2-209(a)(14) (West 2016). Thus, we
       find that defendant had sufficient contacts with Illinois in his capacity as trustee of Krone’s
       trust such that he was fairly warned that he could be haled into Illinois courts with respect to
       the administration of the trust.
¶ 29        Additionally, we find that the litigation arose out of or is related to defendant’s contacts
       with Illinois. The applicable standard for determining whether an action arises out of or is
       related to the defendant’s contacts “is lenient or flexible.” Russell, 2013 IL 113909, ¶ 83. The
       instant litigation seeks an accounting of defendant’s actions with respect to the trust. This
       accounting necessarily involves defendant’s contacts with Illinois because, as noted, defendant
       has consistently made payments to Illinois entities and individuals using trust assets and has
       moved the trust assets themselves from Illinois banks to other locations. Such transactions will
       certainly be included in any accounting.

                                                    -7-
¶ 30        Finally, we find that it is reasonable to require defendant to litigate these issues in Illinois.
                    “Reasonableness itself requires consideration of the following factors: (1) the
                burden of defending the action in Illinois, (2) the interest of Illinois in adjudicating the
                dispute, (3) the plaintiff’s interest in obtaining effective relief, (4) the interstate judicial
                system’s interest in obtaining the most efficient resolution of the action, and (5) the
                shared interests of the states in advancing fundamental social policies.” Burgauer, 2019
                IL App (3d) 170545, ¶ 55 (citing Bombliss v. Cornelsen, 355 Ill. App. 3d 1107, 1115
                (2005)).
       If the plaintiff has established that the defendant purposely directed his activities at the forum
       state, it is the defendant’s burden to show that litigating the dispute in that state would be
       unreasonable. Bombliss, 355 Ill. App. 3d at 1115 (citing Burger King, 471 U.S. at 477).
¶ 31        In the case at bar, defendant did not argue to the court below, and does not argue on appeal,
       that the reasonableness factors weigh against litigating in Illinois. The only apparent factor that
       would weigh in his favor is his physical presence in Nevada. Defendant has Illinois counsel,
       who has been representing him in the instant litigation. Illinois has a clear interest in
       adjudicating disputes concerning Illinois beneficiaries. Plaintiffs have an interest in obtaining
       effective relief in Illinois, and the most efficient resolution of the action would be in Illinois,
       where all of the beneficiaries live and where trust payments have been directed. Defendant has
       put forth no reasons why Illinois would be an unreasonable forum, and accordingly, we find
       that Illinois courts have personal jurisdiction over defendant in the instant matter.
¶ 32        We are also unpersuaded by defendant’s claim that a “forum selection clause” provides
       that any litigation must be brought in Nevada courts. As an initial matter, the trust agreement
       provided that “[t]he powers and duties of the Trustee hereunder and all questions of
       interpretation of this instrument shall be governed by the laws of the State of Illinois.” This
       language has never expressly been removed from the trust agreement by any of the
       amendments. Instead, defendant relies on a provision in the sixth amendment to the trust
       agreement, which provided that “[t]he situs of jurisdiction is hereby changed to the State of
       Nevada, and not Illinois, in every legal respect referred to throughout this Agreement and
       Amendments.” Defendant is correct that a forum selection clause in a contract is prima facie
       valid and should be enforced unless the opposing party shows that enforcement would be
       unreasonable. See Calanca v. D&S Manufacturing Co., 157 Ill. App. 3d 85, 87 (1987); Brandt
       v. MillerCoors, LLC, 2013 IL App (1st) 120431, ¶ 13. However, this clause is not a forum
       selection clause but instead purports to change the “situs of jurisdiction” to Nevada.
¶ 33        The meaning of the term “situs of jurisdiction” is not clear—the phrase is not a legal term
       of art and does not have a defined meaning. 5 Nevertheless, we may infer two natural
       interpretations of this phrase. The first is that the amendment changes the situs of the trust to
       Nevada. This, however, would not change our jurisdictional analysis, as the location of the
       administration of a trust is not a dispositive determination as to jurisdiction but is only one
       factor we consider in looking at the entirety of defendant’s activities. 6 The other obvious
       interpretation, and the one made by plaintiffs, is that the provision represents the parties’
       consent to jurisdiction in Nevada. However, again, this would not affect our jurisdictional

           A Westlaw search reveals no cases using this phrase, nor is it included in Black’s Law Dictionary.
           5

           Indeed, we did consider the fact that defendant administered the trust from Nevada in our analysis
           6

       above.

                                                       -8-
       analysis, as the provision contains no suggestion that Nevada is to be the exclusive jurisdiction
       for litigation concerning the trust. See Calanca, 157 Ill. App. 3d at 87 (distinguishing cases
       involving consent to jurisdiction clauses from the exclusive forum selection clause before it by
       noting that “when both parties to the contracts consented to jurisdiction in a particular forum,
       that forum was established as permissible for litigation, but not exclusive,” as was the case
       with the clause before it). Consequently, under either interpretation, nothing in this provision
       prevents an Illinois court from asserting personal jurisdiction where it would be appropriate,
       as we have found that is the case here. Accordingly, we must reverse the trial court’s dismissal
       of plaintiffs’ complaint and remand for further proceedings.

¶ 34                                         CONCLUSION
¶ 35       For the reasons set forth above, defendant’s contacts with Illinois were sufficient to subject
       him to personal jurisdiction with respect to plaintiffs’ complaint seeking an accounting of the
       trust’s assets.

¶ 36      Reversed and remanded.




                                                   -9-